Filed 6/30/22 P. v. R.E. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                  B310841

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. PJ53438)
           v.

 R.E.,

           Defendant and Appellant.


      APPEAL from a judgment and order of the Superior Court
of Los Angeles County, Morton Rochman, Judge. Affirmed as
modified.
      Torres & Torres and Steven A. Torres, under appointment
by the Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Colleen M. Tiedemann, Deputy Attorney
General, for Plaintiff and Respondent.
                       ________________________

      In a petition filed to declare juvenile R.E. a ward of the
court under Welfare and Institutions Code section 602, it was
alleged that R.E. committed two counts of rape of an intoxicated
person. The juvenile court declared R.E. a ward of the court and
found true the allegations. The court ordered commitment to the
Department of Juvenile Justice (DJJ) for a term not to exceed 10
years.
      On appeal, R.E. contends: (1) there is insufficient evidence
to support the juvenile court’s finding that he raped one of the
two victims, (2) the court abused its discretion by committing him
to the DJJ, and (3) R.E.’s term of commitment must be reduced to
no greater than eight years pursuant to Senate Bill No. 823
(Stats. 2020, ch. 337, § 28) (Senate Bill 823), which applies to his
case retroactively. R.E. requests that this court remand the
matter for a new dispositional hearing to afford him the
opportunity to present evidence of his behavior during
commitment and to permit him to argue for a less serious
allegation under Los Angeles District Attorney Special Directive
20-09.
      The People agree that Senate Bill 823 applies to R.E.’s
case, and that his term of commitment must be reduced. The
People argue that this court should reduce the commitment term
to the maximum of eight years. Remand is not necessary, as the
juvenile court imposed the maximum term of commitment. The
People dispute R.E.’s other contentions.
      We modify R.E.’s maximum term of commitment to eight
years, but otherwise affirm the judgment and order.




                                 2
                             FACTS
Prosecution

      The Incident

       K.A. testified that, on October 7, 2019, she and her friend
J.G. took a bus to Ralphs with J.C. and J.B. K.A. had ingested
two beers before she boarded the bus. The group met up with
R.E. and went to the rooftop of a building in North Hollywood,
where they drank alcohol together. They intended to get drunk
and then go home. K.A. drank five mouthfuls of alcohol and felt
“very tipsy.” She had never been so drunk. K.A. remembered
talking, J.G. and J.C. dancing, and music playing on her phone.
She remembered J.G., who was also intoxicated, kissing J.C. and
J.B. K.A. passed out. When she regained consciousness, she was
lying on the ground and her whole body hurt. She thought she
fell over. R.E. took a video of K.A. while she was on the ground.
Someone shook her and tried to wake her up, but she
remembered nothing after that. K.A. did not consent to any
sexual contact or kissing with R.E., J.C., or J.B. while they were
on the roof.
       K.A. woke up in a hospital but she did not know how she
got there. The police took her to the Center for Assault
Treatment Services (CATS) where she spoke to a detective and
was examined by a nurse. During the examination, the nurse
photographed K.A.’s body and swabbed her vagina and mouth.
The exam revealed facial injuries and an abrasion on her right
breast. A vaginal exam revealed bruising around the urethra
and petechia at the entrance of the vagina, which was indicative




                                3
of penetration. At the hearing on the petition, K.A. denied
having been sexually assaulted.
      J.G. testified that, on October 7, 2019, she went to a park
with K.A., J.C., and J.B. She drank three beers and was feeling
“tipsy.” They met up with R.E. and went to Ralph’s grocery store,
where they purchased two bottles of alcohol. The group then
went to the rooftop of an apartment building. J.G. drank two
large gulps of alcohol and felt very drunk. She remembered
music playing, talking, and dancing. J.C. came up behind her
and grabbed her waist, but she blacked out after that. J.G. did
not consent to having sex with anyone that night.
      J.G. woke up in the hospital. She had pain inside her
vagina and was bleeding. She was taken to CATS in a police car,
where she spoke to a detective and was examined by a nurse.
The nurse photographed her entire body, including her vagina.
The nurse swabbed her vagina, legs, mouth, and face. J.G.’s
arms, chest, and back were bruised. She also had abrasions on
her back. A vaginal exam revealed a hymenal transection,
bruising, and a small oozing cut.
      That day J.G. viewed a video on R.E.’s Instagram page in
which she was lying on the ground with J.C. on top of her.
      Melinda Gross testified that on the evening of October 7,
2019, she went to the rooftop area of her building to smoke a
cigarette. She saw three or four men and a woman who seemed
very intoxicated and appeared to be passed out. The men were
passing alcohol around. Gross was concerned about the woman
and asked if everything was okay. One of the men responded
that everything was fine. Gross went downstairs but soon
returned because she was worried. The atmosphere seemed like
a “ruckus party,” with a lot of cheering and jesting. Gross heard




                                4
the woman making a “howling moan” and saying, “I don’t want
to.” Gross went downstairs and called 911. Police responded
within five minutes.

      The Investigation

      Los Angeles Police Department Officer Elizabeth Cairns
and other officers responded to the call of a possible rape in
progress. When Officer Cairns reached the rooftop of the
building, J.G. was lying on the ground with her shirt and bra
pulled up to her neck. Her pants were down by her ankles and
her underwear was pulled to the side. J.G.’s pants were wet with
what appeared to be urine. She was unconscious and
unresponsive. R.E. was on top of her. Officer Cairns ordered
R.E. to stand and put his hands in the air. R.E. initially tried to
put his erect penis back inside his pants. J.C. and J.B. were near
K.A. K.A.’s pants were also wet with urine. Her bra and shirt
were pulled up above her breasts and her zipper was down. She
had what appeared to be gravel on her clothing. Officers
detained R.E., J.C., and J.B. K.A. and J.G. were transported to
the hospital by ambulance. Officers recovered a condom, a bottle
of Jose Cuervo tequila, and a Bombay gin bottle cap from the
rooftop.
      R.E.’s DNA was found on swabs of J.G.’s vagina, perianal
area, external genital area, and perioral area, as well as on the
inside and outside of the condom. J.G.’s DNA was also found on
the outside of the condom. A combination of DNA from R.E., J.C.,
J.G. and K.A. was found on a swab of R.E.’s penile shaft. A
combination of DNA from J.B., J.G. and K.A. was found on swabs
of J.B.’s glans penis, penile shaft, and scrotum. A combination of




                                5
DNA from J.C. and J.G. was found on swabs of J.C.’s glans penis
and penile shaft. Male DNA was detected on K.A.’s neck. Male
DNA was not detected on swabs of K.A.’s vaginal, cervical,
perianal, and external genital areas. The use of a condom could
prevent the transfer of DNA to those areas. With respect to J.C.’s
DNA on R.E.’s penile shaft, it was possible that J.C. had sex with
someone and left DNA, and then R.E. had sex with the same
person and picked up J.C.’s DNA.
       Detective John Perez obtained a video from J.B.’s
Instagram account. The video was from R.E. and showed J.B. on
top of J.G. They were both clothed and someone was making
comments. The video was also recovered from R.E.’s phone,
which indicated that it had been forwarded to others. Five
additional videos were subsequently recovered from J.B.’s phone.
J.G. was in some of the videos with her breasts and buttocks
exposed. Another video showed K.A., who was unresponsive,
with her breast exposed and a male hand digitally penetrating
her vagina.

Defense

      R.E.’s mother Sonia Montiel testified that R.E. suffered
neurological damage and a seizure disorder following an
emergency c-section delivery. He was in special education classes
at school and participated in therapy. R.E. suffered from
cognitive disabilities, including: Tourette’s syndrome, anxiety
attacks, anxiety, attention deficit disorder, attention deficit
hyperactivity disorder, and post-traumatic stress disorder. R.E.
also had a heart condition.




                                6
      Dr. Mehul Anjaria, an expert in the field of forensic DNA
analysis, testified that the amount of K.A.’s DNA found on the
swab of R.E.’s penile shaft was very small. The presence of K.A.’s
DNA on R.E.’s penis did not mean there was sexual contact.
Because K.A.’s DNA was found on both of R.E.’s hands, it was
possible that R.E. transferred the DNA to his penis by touching
it.
      On cross-examination, Dr. Anjaria acknowledged that the
presence of K.A.’s DNA on both R.E.’s and J.B.’s penile shafts
could be indicative of sexual contact. He also acknowledged that
the low level of K.A.’s DNA on R.E.’s penile shaft could be
explained by the use of a condom.

                         DISCUSSION

Substantial Evidence Supports the Finding That R.E.
Raped K.A.

      The standard for determining the sufficiency of the
evidence supporting a juvenile wardship adjudication is the same
as that for a criminal conviction. (In re Matthew A. (2008) 165
Cal.App.4th 537, 540.) When reviewing for sufficiency of the
evidence, we consider “‘“‘the whole record in the light most
favorable to the judgment below to determine whether it discloses
substantial evidence—that is, evidence which is reasonable,
credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’”’
[Citation.]” (People v. Casares (2016) 62 Cal.4th 808, 823
(Casares), disapproved of on another ground in People v. Dalton
(2019) 7 Cal.5th 166, 214; People v. Clark (2011) 52 Cal.4th 856,




                                7
942–943.) “‘The standard of appellate review is the same in cases
in which the People rely primarily on circumstantial evidence.’
(People v. Bean (1988) 46 Cal.3d 919, 932.) ‘. . . [I]t is the [finder
of fact] rather than the reviewing court that weighs the evidence,
resolves conflicting inferences and determines whether the
People have established guilt beyond a reasonable doubt.’ (People
v. Yeoman (2003) 31 Cal.4th 93, 128.)” (Casares, supra, 62
Cal.4th at p. 823.) “Thus, if the verdict is supported by
substantial evidence, we must accord due deference to the trier of
fact and not substitute our evaluation of a witness’s credibility for
that of the fact finder.” (People v. Jones (1990) 51 Cal.3d 294,
314.)
       R.E. argues that this court should draw different inferences
from the facts than the juvenile court did, and weigh the evidence
in a contrary manner. We will not reverse the juvenile court’s
true finding simply because there is more than one possible view
of the facts. We give deference to the juvenile court’s findings of
fact. Here, the evidence revealed that R.E. had K.A.’s DNA on
his penile shaft. A nurse who examined K.A. concluded that K.A.
sustained injuries consistent with penetration. R.E.’s own expert
conceded that the amount of K.A.’s DNA on R.E.’s penile shaft
could be consistent with the use of a condom. Substantial
evidence supports the juvenile court’s finding.

Commitment to DJJ Was Not an Abuse of Discretion

      When exercising its discretion on the proper disposition of a
minor adjudged to be a ward under section 602, the juvenile court
considers a broad range of information. The record must be
viewed in light of the purposes of juvenile law. (In re Carlos J.




                                  8
(2018) 22 Cal.App.5th 1, 5.) Those purposes include
rehabilitation, treatment, guidance, punishment as a
rehabilitative tool, and protection of the public. (In re Teofilio A.
(1989) 210 Cal.App.3d 571, 576 (Teofilio A.).) The court considers
the probation officer’s report and any other relevant and material
evidence that may be offered, including statements by the victim
and the victim’s parents. (Welf. & Inst. Code, § 706.) The court
must take into account the circumstances and gravity of the
offense committed by the minor, as well as the minor’s age and
previous delinquency history. (Welf. & Inst. Code, § 725.5.) The
court may also consider the need to hold the minor accountable
for his or her actions. (Welf. & Inst. Code, § 202, subd. (b); In re
N.C. (2019) 39 Cal.App.5th 81, 89 (N.C.) [court properly
considered “the role punishment should have in minor’s
rehabilitation given the seriousness of his offense and his
tendency to succumb to the negative influence of his peers”].)
       “One of the primary objectives of juvenile court law is
rehabilitation, and the statutory scheme contemplates a
progressively more restrictive and punitive series of dispositions
starting with home placement . . . and progressing to . . .
placement at the DJJ.” (In re M.S. (2009) 174 Cal.App.4th 1241,
1250 (M.S.); see also N.C., supra, 39 Cal.App.5th at pp. 85–86.)
“Although the DJJ is normally a placement of last resort, there is
no absolute rule that a DJJ commitment cannot be ordered
unless less restrictive placements have been attempted.” (M.S.,
supra, 174 Cal.App.4th at p. 1250.) Courts do not necessarily
abuse their discretion in ordering a juvenile to the most
restrictive placement before other options have been tried. (In re
Eddie M. (2003) 31 Cal.4th 480, 507.) It is error, however, for the
juvenile court to fail to consider less restrictive alternatives to a




                                  9
DJJ commitment. (Teofilio A., supra, 210 Cal.App.3d at p. 577.)
Commitment to the most restrictive placement, such as DJJ, is
permissible so long as there is substantial evidence
demonstrating “a probable benefit to the minor from a DJJ
commitment and of the inappropriateness or ineffectiveness of
the proposed less restrictive alternatives.” (N.C., supra, 39
Cal.App.5th at p. 86 [affirming order committing first time
offending minor to a maximum of nine years in DJJ after minor
admitted one count of forcible oral copulation and one count of
sexual battery of an intoxicated 17 year old high school student];
In re Angela M. (2003) 111 Cal.App.4th 1392, 1396–1397 (Angela
M.).)
       We review a commitment order for abuse of discretion, and
find an abuse of discretion when necessary factual findings are
not supported by substantial evidence. (In re Miguel C. (2021) 69
Cal.App.5th 899, 908 (Miguel C.).) In our review of the appellate
record, we draw all reasonable inferences in favor of the juvenile
court’s order. (Angela M., supra, 111 Cal.App.4th at p. 1396.)
“[W]e consider whether substantial evidence supports the
juvenile court’s commitment order consistent with the purpose of
the juvenile court law. [Citations.] Substantial evidence, in turn,
‘must be reasonable in nature, credible, and of solid value; it
must actually be “substantial” proof of the essentials which the
law requires in a particular case.’ [Citation.]” (Miguel C., supra,
at p. 908.)

      Proceedings

     In a disposition hearing on November 20, 2020, R.E.’s
counsel argued that R.E. should be placed in a live-in substance




                                10
abuse program with 24-hour supervision. Counsel had registered
R.E. for an appropriate program in the event that the court
agreed. Counsel argued that R.E. was heavily intoxicated during
the incident and made a huge mistake that he deeply regretted.
R.E. had a severe substance abuse problem, as well as mental
health issues, and special education needs. Counsel argued that
R.E.’s friends asked him to join at the last minute to go drinking;
he did not plan to commit rape. R.E. had already been at juvenile
hall for 14 months at the time of the hearing. In juvenile hall,
R.E. had exhibited exemplary behavior and taken classes to
address his problems. Counsel explained that R.E. was 14 years
old at the time of the prior robbery in his record. He was at a
mall and some kids were pouring ice cream over a ledge. R.E.
took out a pellet gun and demanded the ice cream to get the kids
to stop.
       R.E.’s mother made a statement on his behalf. She was a
42-year-old single working mother who had watched her son
struggle and fall into alcoholism after being abandoned by his
father. R.E.’s mother came to the hearing alone. Her ex-husband
refused to participate in the hearing and provide support. R.E.’s
mother was a rape victim herself, and her mother was raped by
14 men and left for dead. She understood the pain of the
situation. R.E. had grown following the incident, understood the
gravity of what occurred, and was taking responsibility. R.E.’s
mother reported that K.A. had called R.E.’s sister. K.A. was
crying and told R.E.’s sister that it was not fair that he was being
charged with her rape as well as J.G.’s.
       R.E.’s grandmother also made a statement. She was
unable to work and stayed at home all day. She helped raise R.E.
He was in special education and had a psychologist. He had




                                11
problems in school and suffered from anxiety. His teachers
worked with him one-on-one, but he was behind in his lessons.
The teachers had to put a blanket on his shoulders to calm him
down and ease his anxiety. R.E. was not the kind of person who
would be involved in this type of incident. He was
compassionate.
      The court stated that that morning it had been informed of
Senate Bill 823, which realigned responsibility for youthful
offenders to counties, most significantly by closing DJJ and
establishing the Office of Youth and Community Restoration.
The court had been advised that DJJ would close intake on July
1, 2021.
      The prosecutor confirmed this information. She
recommended commitment on the basis of the maximum
confinement time. During the incident R.E. had shown no
compassion for the victims. His behavior was despicable. He
raped one of his best friends. He participated in the video
recording. His demeanor in the recording showed that he viewed
the incident as a “fun party. He was having a great time with his
friends.” This was particularly disturbing given that his
grandmother had been the victim of a horrific rape. The fact that
his grandmother’s experience did not prevent him from
participating in the rapes was especially concerning. R.E. had to
make many choices for that day to culminate as it did. He had
many opportunities to stop but chose not to. He took the time to
use a condom. The evidence showed that he raped J.G. twice.
Although R.E.’s psychologist’s report stated that he was
uninterested in sex, he had brought a condom with him. R.E. had
attempted rehabilitation previously without success. The case
was sealed three or four months prior to the current incident.




                               12
R.E. had just completed probation. The prior probation reports
showed that R.E.’s mother worked hard to obtain the services he
needed, but as soon as his probationary period ended, R.E.
resumed drinking and committed rape. Rehabilitation did not
work for him. His pattern of behavior displayed “unrelenting,
violent criminal conduct.” In his letter to the court, R.E.
continued to deny any memory of the rapes, despite being awake,
alert, and coherent when the police interviewed him just after his
arrest. In his letter to the court, he blamed his conduct on
alcohol and continued to take no responsibility. He did not
acknowledge the horror of his crimes or the victims’ suffering.
The victims could not consent; he took advantage of them. He
enjoyed himself despite knowing the damage that he would cause
the victims.
       The prosecutor requested that R.E. be committed to DJJ.
Because R.E. was over the age of 18, he was no longer eligible for
suitable placements or camp. The court’s only options were to
send him home on probation or commit him to DJJ. Home on
probation was not sufficient to deter him and not proportional to
the criminal conduct involved. The only way R.E. could be
sufficiently rehabilitated was by entering a long-term treatment
facility where he could receive substance abuse and sex offender
counseling and have regular access to medical staff who could
address his mental health issues.
       R.E.’s counsel reiterated that R.E., J.G., and K.A. were all
very intoxicated, so it was not surprising that none of them
remembered the details of the incident. R.E. had already
experienced the significant consequence of confinement to
juvenile hall for 14 months, and had displayed exemplary
behavior. Counsel was concerned regarding the status of DJJ.




                                13
Counsel argued that J.B. was in suitable placement, although he
was more culpable.1 R.E.’s mother had been proactive about
getting him into the programs he needed. R.E. was now on
medication and had been sober for 14 months. Counsel again
advocated for a live-in closed program where R.E. could be
supervised and participate in the programming that he needed.
      The court observed that the probation officer’s report
recommended against returning to the community due to R.E.’s
demonstrated pattern of victimizing innocent people. R.E.
showed no restraint while intoxicated and victimized people who
were intoxicated and unconscious, which was very dangerous.
R.E. was age-appropriate for DJJ and would benefit from its sex
offender program. Although less restrictive dispositional options
were considered, the probation officer’s report concluded that
continuance in the home would be contrary to R.E.’s welfare.
Community safety, victim safety, and the safety of R.E. while he
worked toward positive behavioral changes favored removal from
the home and extensive treatment. The court stated that it
agreed with the prosecution and the probation department.
      The prosecutor stated that maximum confinement was 10
years, but she did not know how many custody credits R.E. had
earned. The court continued the hearing so that the appropriate
paperwork could be completed and credits could be calculated.

      1 The court asked the prosecutor how J.B.’s case had been
resolved. The prosecutor explained that J.B. admitted his role
before DNA evidence had been analyzed, and before all of the
information about the incident had been discovered. J.B. got
suitable placement. Afterwards, the investigating officer received
a report that the video of the incident was in J.B.’s cell phone.
J.B. was charged with child pornography, and the charges were
still pending.




                               14
      At the continued hearing on January 7, 2021, the court
ordered R.E. committed to DJJ. In light of R.E.’s physical and
mental conditions, the court found it was probable that R.E.
would benefit from DJJ commitment. R.E. had been declared a
ward of the court under Welfare and Institutions section 707,
subdivision (b) for violation of Penal Code section 261,
subdivision (a)(3), a felony. The court ordered the maximum
commitment of 10 years.

      Analysis

       The juvenile court did not abuse its discretion by
committing R.E. to DJJ. The court considered less restrictive
alternatives. R.E. had attempted rehabilitation in home
placement in the past, but had returned to substance abuse and
violent criminal behavior only months after completing
probation. R.E. had strong parental support, but had still not
reformed despite his mother’s efforts. DJJ had age-appropriate
programming responsive to R.E.’s needs that he was already
participating in with success. The court’s concern for the safety
of the victims and society in general was supported by
substantial evidence. The crimes R.E. committed were horrific
and callous. R.E. understood the impact of rape, which both his
mother and grandmother had suffered, yet he committed the
crimes without concern. R.E. had betrayed his friends and
victimized them when they were unconscious and unable to
consent. He recorded the crimes, distributed the recordings to
the other perpetrators, and published at least one video on social
media. His demeanor demonstrated that it was all fun for him.
R.E. did not take responsibility for his actions. Commitment to




                                15
DJJ was not an abuse of discretion in light of the severity of the
crimes, R.E.’s prior unsuccessful attempt at rehabilitation in
home placement, and the availability of DJJ programming that
addressed R.E. problems in an age-appropriate setting.

Senate Bill No. 823

      R.E. contends that under recently enacted Senate Bill No.
823, which he argues should be applied retroactively to his case,
the maximum period of confinement should be reduced to eight
years. The Attorney General concedes that retroactive
application of the law is appropriate and a reduction in R.E.’s
commitment is warranted. The parties disagree regarding
whether this court should modify the order of confinement or
remand to the juvenile court for a new dispositional hearing. We
modify the period of commitment to eight years.
      On September 30, 2020, the Governor approved Senate Bill
No. 823 and its provisions went into effect. Senate Bill No. 823
amended Welfare and Institutions Code, section 731, former
subdivision (c). (See Welf. & Inst. Code, former § 731, subd. (c).)
The amended section limited the maximum term of confinement
of a minor to the Department of Corrections, Division of Juvenile
Justice to “the middle term of imprisonment that could be
imposed upon an adult convicted of the same offense.” (Stats.
2020, ch. 337, § 28, eff. Sept. 30, 2020.) Senate Bill No. 823
became operative on September 30, 2020, and inoperative on July
1, 2021. (See former Welf. & Inst. Code, § 731, subd. (d) [“This
section shall become inoperative on July 1, 2021, and, as of
January 1, 2022, is repealed”].) Senate Bill No. 823 now applies
the same limitation on the maximum confinement period to all




                                16
juvenile commitments as of July 1, 2021, by amending Welfare
and Institutions Code section 730, subdivision (a)(2), to provide:
“A court shall not commit a juvenile to any juvenile facility for a
period that exceeds the middle term of imprisonment that could
be imposed upon an adult convicted of the same offense.” (Stats.
2020, ch. 337, § 27.)
       We agree with the parties that Senate Bill No. 823 applies
to R.E.’s case. Under In re Estrada (1965) 63 Cal.2d 740
(Estrada), “we presume that newly enacted legislation mitigating
criminal punishment reflects a determination that the ‘former
penalty was too severe’ and that the ameliorative changes are
intended to ‘apply to every case to which it constitutionally could
apply,’ which would include those ‘acts committed before its
passage[,] provided the judgment convicting the defendant of the
act is not final.’ (Estrada, supra, 63 Cal.2d at p. 745.) The
Estrada rule rests on the presumption that, in the absence of a
savings clause providing only prospective relief or other clear
intention concerning any retroactive effect, ‘a legislative body
ordinarily intends for ameliorative changes to the criminal law to
extend as broadly as possible, distinguishing only as necessary
between sentences that are final and sentences that are not.’
[Citation.] ‘The rule in Estrada has been applied to statutes
governing penalty enhancements, as well as to statutes governing
substantive offenses.’ [Citations.]” (People v. Buycks (2018) 5
Cal.5th 857, 881–882.)
       Here, the statutory amendment at issue is an ameliorative
change in the law, which reduces the maximum term of
confinement for minors. The Legislature did not express any
intent to limit retroactive application of Senate Bill No. 823.
(Stats. 2020, ch. 337, § 28.) Thus, under Estrada, the definition




                                17
of maximum term of confinement now found in Welfare and
Institutions Code section 730, subdivision (a)(2), should be
applied to all cases not yet final.
       In this case, the middle term for rape is six years. (Pen.
Code, § 264, subd. (a).) Accordingly, R.E.’s maximum term of
confinement under the amended statute is eight years (six years
in one count plus two years for the second count [one-third of the
middle term]). Remand is not required to correct the error
because the juvenile court imposed the longest possible maximum
term of confinement. (See People v. Buycks, supra, 5 Cal.5th at p.
896, fn. 15 [remand is not required for resentencing where the
trial court imposes the maximum possible sentence].)




                               18
                        DISPOSITION

      The juvenile court’s order is modified to reflect a maximum
term of confinement of eight years, and the judgment is affirmed
as modified. The juvenile court is directed to prepare an
amended disposition order consistent with our modification and
forward the amended order to the appropriate authorities.




                                         MOOR, J.



We concur:




             BAKER, Acting P. J.




             KIM, J.




                               19